DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed November 30, 2021.

Election/Restrictions
1.	Applicant's election with traverse of claims 1-13 in the reply filed on November 30, 2021 is acknowledged.  The traversal is on the ground(s) that the restriction is improper due to the present application being a U.S. National Stage Application of International Application PCT/US17/49636 filed under 35 U.S.C. § 371, and the Office applied independent and distinct restriction analysis rather than unity of invention restriction analysis.  This traversal is found persuasive, as examiner agrees that independent and distinct restriction analysis was mistakenly applied rather than unity of invention restriction analysis.
Accordingly, as requested, the Restriction Requirement mailed September 30, 2021 is hereby withdrawn, and non-elected claims 14-20 are rejoined.  Original claims 1-20 are pending and are addressed in the following non-final rejection, below.

Status of Claims
2.	Claims 1-20 are pending and currently under consideration for patentability.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 



Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on April 25, 2019, September 22, 2020 and April 7, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

5.	Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over Norrby et al. (US 8,298,205) in view of McMorrow et al. (US PGPUB 2012/0323206).

6.	With regard to claims 1 and 10, Norrby discloses a disposable absorbent article (pant diaper, 55; Figs. 8-9; abstract; col. 6, lines 28-49) comprising: a chassis (60) including an absorbent structure (absorbent core, 77); and an elasticized leg opening (67; best seen in Fig. 9) attached to the chassis (60), and preferably in at least 40% of the total surface area of the chassis (60; col. 6, lines 53-58) comprising: a laminate (1; Figs. 1, 2; and 68; Figs. 8-9) having a core structure with a first surface (3) and a second surface (5; Figs. 1, 2; col. 7, line 53-55), the core structure comprising an elastic core layer (elastic film, 6; col 7, line 56 - col. 8, line 2) and a plastic core layer (reinforcement layer, 8; Figs. 3-7; col. 8, lines 3-8), wherein the elastic core layer (6) is a film (col. 7, lines 56-58), wherein the plastic core layer (8) is one of a film layer (plastic film, 12; Figs. 5,6; col. 9, lines 32-39), a plurality of strands (reinforced fibers/filaments, 9; Figs. 1-3, 4, 7; col. 8, line 66 - col. 9, line 31; col. 9, lines 45-52), a plurality of strips (band-shaped strips, 9; Fig. 6; col. 9, lines 32-39), and wherein at least one of the elastic and plastic core layers is a film (elastic film, 6; col 7, line 56 - col. 8, line 2; and/or plastic film, 12; Figs. 5,6; col. 9, lines 32-39); and a fractured (‘creped’; col. 4, line 64 - col. 5, line 23) nonwoven first facing layer (first non-elastic outer nonwoven layer, 2) affixed to the first surface (3; Figs. 1, 2; col. 4, lines 60-63; col. 5, lines 40-47; claim 13).
	While Norrby discloses that the laminate (1, 68) be utilized in at least the areas of the absorbent article (55) intended to be applied over the wearer’s hips (col. 1, lines 24-27); in at least one of the front and back panels (col. 6, lines 50-52) to create an elastic waist feature (col. 7, lines 8-10); and preferably in at least 40% of the total surface area of the chassis (col. 6, lines 53-58); wherein when side seams (65) are 
	However, McMorrow discloses a barrier flap (46) for an absorbent article (20; abstract; Figs. 1-3), wherein the absorbent article (20) comprises: a chassis (21) including an absorbent structure (33; [0040-0041]); and a leg gasket (leg elastic barrier flap composite, 46 having a barrier flap portion, 60 and a gasket portion, 62) attached to the chassis (21; [0060]; Figs. 3, 3A, 3B) in order to form a seal against the wearer’s body and provide a barrier to the transverse flow of body exudates released by the wearer ([0062]; [0079]; [0007-0009]), wherein the leg gasket (46, 60, 62) may be a composite formed of two or more pieces of material ([0060]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the laminate disclosed by Norrby to form a leg gasket at the elasticized leg portion, similar to that disclosed by McMorrow, in order to form an enhanced seal against the wearer’s body and provide a barrier to the transverse flow of body exudates released by the wearer, as suggested by McMorrow in paragraph [0062].  Further, one having ordinary skill in the art would be motivated to utilize the laminate disclosed by Norrby in any desired portion of the absorbent article, since Norrby suggests that the laminate be utilized in at least 40% of the total surface area of the chassis, in column 6, lines 53-58, and already discloses use of the laminate at the side seams for assisting in providing the elasticized leg opening, in column 10, lines 61-65.

7.	With regard to claim 2, Norrby discloses that the plurality of strands (9; Figs. 1-3, 4, 7; col. 8, line 66 - col. 9, line 31; col. 9, lines 45-52) is disposed between the film layer (6) and the first facing layer (2; best seen in Fig. 2).

With regard to claim 3, Norrby discloses that the first facing layer (2) is affixed to the first surface (3) with adhesive (col. 8, lines 60-65; col. 10, lines 37-46).

9.	With regard to claims 4, 11 and 20, Norrby discloses a nonwoven second facing layer (second non-elastic outer nonwoven layer, 4) affixed to the second surface (5; Fig. 2; col. 7, lines 52-58; col 4, line 60 - col. 5, line 47; col. 8, lines 29-46).

10.	With regard to claims 5-7, Norrby discloses that the nonwoven first facing layer (2) includes polymer (col. 5, lines 24-39) and cellulose (cotton; col. 5, lines 48-60; “a mixture of fibers of different polymers”).

11.	With regard to claims 8 and 12, while Norrby discloses an embodiment (Figs. 5-6) wherein the plastic core layer (8) is a film (plastic film, 12; col. 9, lines 32-39), another embodiment (Fig. 3) wherein the plastic core layer (8) comprises elastic connecting strands (10) which are elastic to the same extent as elastic core layer (6) and arranged perpendicular to the plastic reinforcement filaments (9) to keep the reinforcement filaments (9) at a proper distance and disposition during manufacture of the elastic laminate (col. 8, line 66 - col. 9, line 20), and explicitly notes that strands/strips of elastic material (elastic members, 75; Figs. 8-9) are well-known in the art for elasticizing desired portions of absorbent articles (col. 11, lines 46-51), Norrby is silent in regard to the elastic core layer being a plurality of strands or a plurality of strips.
	However, McMorrow discloses that the barrier flap (46) for the absorbent article (20; abstract; Figs. 1-3) comprises: a leg gasket (leg elastic barrier flap composite, 46 having a barrier flap portion, 60 and a gasket portion, 62) formed of a plurality of strands/strips of elastic core material (elastic members, 66, 68) sandwiched, captured or otherwise enclosed between nonwoven web (65; Figs. 3, 3A, 3B; [0065]; [0072]; [0074-0076]) in order to form a seal against the wearer’s body and provide a barrier to the 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastic core layer disclosed by Norrby to be formed of a plurality of strands/strips, similar to that disclosed by McMorrow, in order to tailor the elastic core layer of the laminate to have specific strand spacing degree of elasticity, depending on its location within the absorbent article, as suggested by McMorrow in paragraph [0076].  Further, one having ordinary skill in the art might be motivated to provide the elastic core layer as a plurality of strands/strips in order to provide the plastic core layer with elastic connecting strands, arranged perpendicular to the plastic core layer to keep the reinforcement filaments of the plastic core layer at a proper distance and disposition during manufacture of the elastic laminate, as suggested by Norrby in column 8, line 66 to column 9, line 20, similar to the embodiment disclosed in Fig. 3 of Norrby.

12.	With regard to claims 9 and 13, Norrby discloses that the elastic core layer (6) is a film (col. 7, lines 56-58), and wherein the plastic core layer (8) is a plurality of strands (reinforced fibers/filaments, 9; Figs. 1-3, 4, 7; col. 8, line 66 - col. 9, line 31; col. 9, lines 45-52) or a plurality of strips (band-shaped strips, 9; Fig. 6; col. 9, lines 32-39).
 
13.	With regard to claim 14, Norrby discloses a method for producing a disposable absorbent article (55; abstract) having an elasticized leg opening (67; best seen in Fig. 9) attached to the chassis (60), and preferably in at least 40% of the total surface area of the chassis (60; col. 6, lines 53-58) comprising a composite nonwoven elastic web (elastic laminate, 1; Figs. 1, 2; and 68; Figs. 8-9), the method comprising: providing an elastic web comprising a core structure (Fig. 2) having an elastic core layer (elastic film, 6; col 7, line 56 - col. 8, line 2) and a plastic core layer (reinforcement layer, 8; Figs. 3-7; col. 8, lines 3-8), wherein the elastic web (6, 8) has a first surface (3) and a second surface (5; Figs. 1, 2; col. 7, line 53-55); affixing a fibrous nonwoven web (2) to the first surface (3) of the elastic web (6, 8) to 
	While Norrby discloses that the elastic film can be a prefabricated film that is bonded to the non-elastic nonwoven webs by any suitable means (col. 3, lines 14-17), and that it is well-known in the art to form elastic features of absorbent articles by attaching elastic elements such as threads, bands or strings in a pre-tensioned (stretched to less than 100 percent stretch) state between two layers of nonwoven, non-elastic material (col. 7, lines 1-4), Norrby fails to explicitly disclose the method step of stretching the elastic web to less than 100 percent stretch, affixing the fibrous nonwoven web to the first surface of the stretched elastic web to form the composite nonwoven elastic web; and then relaxing the composite nonwoven elastic web.
	However, McMorrow discloses the method step of stretching an elastic web (elastic members, 66; ‘elastic materials include sheets, strands or ribbons of natural rubber, synthetic rubber, or thermoplastic elastomeric polymers’; [0087]) to less than 100 percent stretch (stretch-bonded laminates; [0053]), affixing a fibrous nonwoven web (substrate web, 65) to the stretched elastic web (66) to form the composite nonwoven elastic web ([0060]; [0083]); and then relaxing the composite nonwoven elastic web (‘elastic materials can be stretched and adhered to a substrate, and then elasticized or shrunk’; [0087]; [0065]; [0072]; Figs. 3, 3A, 3B).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of forming the composite nonwoven elastic web disclosed by Norrby to include the steps of stretching the elastic web, affixing the fibrous nonwoven web to the stretched elastic web to form the composite nonwoven elastic web, and relaxing the composite nonwoven elastic web, similar to that disclosed by McMorrow, in order to impart elastic constrictive forces to the nonwoven substrate, as suggested by McMorrow in paragraph [0083], and to utilize known methods of forming stretch-bonded laminated, as suggested by McMorrow in paragraph [0053].

	However, McMorrow discloses a barrier flap (46) for an absorbent article (20; abstract; Figs. 1-3), wherein the absorbent article (20) comprises: a chassis (21) including an absorbent structure (33; [0040-0041]); and a leg gasket (leg elastic barrier flap composite, 46 having a barrier flap portion, 60 and a gasket portion, 62) attached/installed to the chassis (21; [0060]; Figs. 3, 3A, 3B) in order to form a seal against the wearer’s body and provide a barrier to the transverse flow of body exudates released by the wearer ([0062]; [0079]; [0007-0009]), wherein the leg gasket (46, 60, 62) may be a composite formed of two or more pieces of material ([0060]).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the laminate disclosed by Norrby to form a leg gasket at the elasticized leg portion, similar to that disclosed by McMorrow, in order to form an enhanced seal against the wearer’s body and provide a barrier to the transverse flow of body exudates released by the wearer, as suggested by McMorrow in paragraph [0062].  Further, one having ordinary skill in the art would be motivated to utilize the laminate disclosed by Norrby in any desired portion of the absorbent article, since Norrby suggests that the laminate be utilized in at least 40% of the total surface area of the chassis, in column 6, lines 53-58, and already discloses use of the laminate at the side seams for assisting in providing the elasticized leg opening, in column 10, lines 61-65.

14.	With regard to claim 15, Norrby discloses that activating includes a groove rolling process or an intermeshing gears process (col. 1, lines 44-61; col. 3, lines 19-32).

15.	With regard to claims 16 and 17, Norrby discloses the elastic core layer (6) is a film (col. 7, lines 56-58), wherein the plastic core layer (8) is one of a film layer (plastic film, 12; Figs. 5,6; col. 9, lines 32-39), a plurality of strands (reinforced fibers/filaments, 9; Figs. 1-3, 4, 7; col. 8, line 66 - col. 9, line 31; col. 9, lines 45-52), a plurality of strips (band-shaped strips, 9; Fig. 6; col. 9, lines 32-39), and wherein at least one of the elastic and plastic core layers is a film (elastic film, 6; col 7, line 56 - col. 8, line 2; and/or plastic film, 12; Figs. 5,6; col. 9, lines 32-39).

16.	With regard to claim 18, while Norrby discloses an embodiment (Figs. 5-6) wherein the plastic core layer (8) is a film (plastic film, 12; col. 9, lines 32-39), another embodiment (Fig. 3) wherein the plastic core layer (8) comprises elastic connecting strands (10) which are elastic to the same extent as elastic core layer (6) and arranged perpendicular to the plastic reinforcement filaments (9) to keep the reinforcement filaments (9) at a proper distance and disposition during manufacture of the elastic laminate (col. 8, line 66 - col. 9, line 20), and explicitly notes that strands/strips of elastic material (elastic members, 75; Figs. 8-9) are well-known in the art for elasticizing desired portions of absorbent articles (col. 11, lines 46-51), Norrby is silent in regard to the elastic core layer being a plurality of strands or a plurality of strips.
	However, McMorrow discloses that the barrier flap (46) for the absorbent article (20; abstract; Figs. 1-3) comprises: a leg gasket (leg elastic barrier flap composite, 46 having a barrier flap portion, 60 and a gasket portion, 62) formed of a plurality of strands/strips of elastic core material (elastic members, 66, 68) sandwiched, captured or otherwise enclosed between nonwoven web (65; Figs. 3, 3A, 3B; [0065]; [0072]; [0074-0076]) in order to form a seal against the wearer’s body and provide a barrier to the 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the elastic core layer disclosed by Norrby to be formed of a plurality of strands/strips, similar to that disclosed by McMorrow, in order to tailor the elastic core layer of the laminate to have specific strand spacing degree of elasticity, depending on its location within the absorbent article, as suggested by McMorrow in paragraph [0076].  Further, one having ordinary skill in the art might be motivated to provide the elastic core layer as a plurality of strands/strips in order to provide the plastic core layer with elastic connecting strands, arranged perpendicular to the plastic core layer to keep the reinforcement filaments of the plastic core layer at a proper distance and disposition during manufacture of the elastic laminate, as suggested by Norrby in column 8, line 66 to column 9, line 20, similar to the embodiment disclosed in Fig. 3 of Norrby.

17.	With regard to claim 19, Norrby discloses that the fibrous nonwoven web (2) is affixed to the elastic web (6, 8) with a thermal, adhesive, ultrasonic, or co-extrusion lamination method (col. 3, lines 14-17; col. 6, lines 10-20; col. 8, lines 60-65).

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bruce et al. (US PGPUB 2007/0237924) discloses elastic laminates prepared by multiple stretching steps.
	Tenorio et al. (US PGPUB 2012/0157958) discloses a leg and flap elastic composite for an absorbent article and method of manufacturing the same.
	Nakashita et al. (US PGPUB 2013/0079741) discloses a thin absorbent article.
	Brock et al. (US 4,041,203) discloses a nonwoven thermoplastic fabric.
. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781